Citation Nr: 0502083	
Decision Date: 01/28/05    Archive Date: 02/07/05

DOCKET NO.  02-21 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).  

2.  Whether new and material evidence has been received to 
reopen a previously disallowed claim of entitlement to 
service connection hypertension on a secondary basis.

3.  Service connection for erectile dysfunction on a 
secondary basis. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

John J. Crowley, Senior Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to May 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating action of 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  The appellant disagreed and this 
appeal ensued.  

In this decision, the Board grants a 50 percent evaluation 
for PTSD.  The issues of entitlement to an evaluation in 
excess of 50 percent for PTSD, whether new and material 
evidence has been received to reopen a previously disallowed 
claim of entitlement to service connection hypertension on a 
secondary basis, and service connection for erectile 
dysfunction on a secondary basis will be addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C. 

In December 2004, the appellant submitted, through his 
representative, copies of VA medical records dated the same 
month that he contends support a higher evaluation.  These 
records should be considered by the RO in its readjudication 
of the PTSD claim, as discussed in the Remand section of this 
decision.  The representative also suggested in his statement 
that this evidence supports "a total rating", which is 
interpreted as an informal claim for a total disability 
rating based upon individual unemployability.  That claim is 
not before the Board and is referred to the RO for 
appropriate action.  




FINDING OF FACT

The veteran's PTSD is manifested by occupational and social 
impairment with reduced reliability and productivity.


CONCLUSION OF LAW

Based on the available evidence of record at this time, the 
criteria for a 50 percent evaluation for PTSD have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.7, 4.130, Diagnostic Code 9411(2004). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
3.321(a) (2004).  VA utilizes a rating schedule which is used 
primarily as a guide in the evaluation of disabilities 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  38 C.F.R. 
Part 4 (2004).  The percentage ratings represent, as far as 
can practicably be determined, the average impairment in 
earning capacity resulting from such disease and injuries as 
their residual conditions in civil occupations.  Generally, 
the degree of disability specified is considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illness proportionate to severity of the 
several grades of disability.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2004).  

A 50 percent rating is warranted for PTSD if it is productive 
of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to compete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent rating contemplates total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent ability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives; own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

In assessing the evidence of record, the Board has reviewed 
the veteran's Global Assessment of Functioning (GAF) scores.  
The GAF scale reflects the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 51-60 
is appropriate where there are moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or co-
workers).  Id.  A score of 61-70 is indicated where there are 
some mild symptoms (e.g., depressed mood and mild insomnia OR 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships.  Id.  

There is sufficient medical evidence to support a 50 percent 
evaluation under the diagnostic criteria.  The key evidence 
in this regard is the description of the disability provided 
by both the physicians treating the veteran and the results 
of the VA examination in April 2002, which indicated a GAF 
score of 65.  Subsequently, a private physician reported in a 
February 2003 medical report a GAF score of 55 and chronic 
PTSD.  Another private physician in July 2003 indicated a GAF 
score of 53.  VA examination in February 2003 revealed a GAF 
score of 55.  These GAF scores demonstrate the disability is 
worsening and correspond to occupational and social 
impairment with reduced reliability and productivity.  

This decision should not be interpreted as an expressed or 
implied determination that the veteran's PTSD is only 50 
percent disabling.  It is a determination that the available 
medical evidence supports a 50 percent evaluation rather than 
the currently assigned rating.  In order to determine whether 
the veteran is entitled to an evaluation in excess of 50 
percent, additional medical development, as described below, 
is required.  


ORDER

Entitlement to an increased evaluation for the veteran's 
service-connected PTSD to 50 percent, based on the medical 
evidence available at this time, is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.  


REMAND

Additional medical development of this case is warranted.  
First, the veteran has indicated that his condition has 
worsened.  Second, the medical evidence, including records 
from the U.S. Department of Labor, indicates that the veteran 
is attempting to obtain, or has obtained, compensation from 
the Federal Government for "emotional stress disorder" 
caused as the result of post-service stressors.  For example, 
at a hearing held in March 2003, the veteran contended he had 
a psychiatric disorder and hypertension as the result of his 
post-service employment stressors.  It does not appear the 
claims file includes all the records regarding this claim.  
The issue of whether new and material evidence has been 
received to reopen a previously disallowed claim of 
entitlement to service connection hypertension on a secondary 
basis cannot be adjudicated until we obtain these federal 
records.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
Third, no examiner has reviewed the medical evidence the 
veteran recently submitted.  

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  See 38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification 
of specific actions requested on remand does not relieve the 
RO of the responsibility to ensure full compliance therewith.  
Hence, in addition to the actions requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim on appeal.  For the sake of 
efficiency, the RO's adjudication of the claims should 
include specific consideration of the medical evidence 
submitted directly to the Board.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  Send to the veteran and his 
representative a letter requesting that 
the veteran provide sufficient 
information and, if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claims on appeal that are not currently 
of record.  Invite the veteran to submit 
any pertinent evidence in his possession, 
and explain the type of evidence that is 
his ultimate responsibility to submit.  
Ask the veteran to avoid sending copies 
of previously submitted evidence.  

2.  If the veteran responds, assist him 
in obtaining any additional evidence 
identified by following the procedures 
set forth in 38 C.F.R. § 3.159 (2004).  
Associate all records and/or responses 
received with the claims file.  If any 
records sought are not obtained, notify 
the veteran and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

3.  Obtain from the U.S. Department of 
Labor any disability determination made 
with respect to the veteran and a copy of 
the record upon which the award was 
based.  Associate all documents obtained 
with the claims file.  

4.  Schedule the veteran for a VA 
psychiatric examination to determine the 
nature and severity of his service-
connected PTSD related to his military 
service from July 1965 to May 1969.  The 
examiner in conjunction with the 
examination must review the claims folder 
or the pertinent medical records 
contained therein.  The purpose of this 
evaluation is to determine the degree of 
disability associated with PTSD related 
to his military service from July 1965 to 
May 1969 and if he has erectile 
dysfunction due to this condition.  

If there are psychiatric disorders other 
than PTSD related to his military service 
from July 1965 to May 1969, the examiner 
must attempt to reconcile the diagnoses 
and specify which symptoms are associated 
with each of the disorder(s).  If certain 
symptomatology cannot be dissociated from 
one disorder or another, that fact should 
be specified.  All necessary special 
studies or tests are to be accomplished.  
The examiner must assign a Global 
Assessment of Functioning score for each 
psychiatric disorder diagnosed.  The 
physician must define the score assigned.  
The basis for any conclusions should be 
explained, and any social and industrial 
impairment should be specifically noted.  

In this respect, the psychiatrist must 
identify the frequency and severity of 
all findings, as well as to enumerate all 
symptomatology, particularly with respect 
to:

a)   The veteran's affect, speech, 
memory, judgment, abstract thinking, mood 
and impulse control;  

b)  The veteran's ability to perform the 
activities of daily living, including his 
ability to maintain personal hygiene; 

c)  The presence or absence of 
hallucinations and/or delusions; the 
presence or absence of grossly 
inappropriate behavior; the presence or 
absence of depression; the presence or 
absence of panic attacks, and if panic 
attacks are present, their frequency;

d)  The veteran's ability to adapt to 
stressful circumstances in a work or work 
like setting, and his ability to obtain 
and maintain employment;

e)  Commentary concerning the presence or 
absence of suicidal and/or homicidal 
ideation, obsessional rituals, and/or any 
disorientation would be of great value to 
the Board.  

Finally, the evaluator is asked to 
distinguish, if possible, the veteran's 
service-connected PTSD with any 
nonservice-connected PTSD disorder found 
to be present.  The nature and extent of 
each disorder should be noted.  If it is 
impossible to distinguish between the two 
psychiatric disabilities.

5.  If the appellant fails to report to 
the scheduled examination, the RO should 
obtain and associate with the record 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.   
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.

8.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
(to include that submitted directly to 
the Board) and legal authority.  

9.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran an appropriate supplemental 
statement of the case (to include clear 
reasons and bases for the RO's 
determinations), and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The appellant need take no 
action until otherwise notified, but she may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	JEFFREY J. SCHUELER
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


